 



Exhibit 10.47

AMENDMENT “V” TO THE

CAPITAL EQUIPMENT AND SERVICE AGREEMENT

between

INTEL CORPORATION

and

FORMFACTOR INC.

INTEL AGREEMENT NUMBER C-05673

Amendment Effective Date: 1/08/2005

WHEREAS, Intel Corporation and FormFactor, Inc. (“Seller”), have entered into a
Capital Equipment and Service Agreement, Intel Agreement No. C-05673
(hereinafter called “Agreement”) dated 1/8/01, as amended by Amendment(s) O
dated 1-22-01, Amendment P dated 4-23-01, Amendment Q dated 9-3-01, Amendment R
dated 2/4/02, Amendment S dated 6/30/03; Amendment T dated 1/8/04, and by
Amendment U dated 9/1/04 and

WHEREAS, the parties wish to amend the Agreement to extend the Term of the
Agreement through 7/8/2005 as forth in this Amendment “V”.

THEREFORE, for valuable consideration, the adequacy and receipt of which are
hereby acknowledged, the parties agree as follows:



1.   PRE-ESTABLISHED TERMS

All Terms and conditions of the Agreement remain in full force and effect and
apply to this Amendment, unless specifically modified below.



2.   AGREEMENT MODIFICATIONS

The parties agree to extend the Term of the Agreement, including all of the
aforementioned amendments thereto, through July 8, 2005.

AGREED:

      INTEL CORPORATION   FORMFACTOR, INC.  
By: /s/ MIKE DICKEN
  By: /s/ PETER B. MATTHEWS
 
   


   
Mike Dicken
  Peter B. Mathews
 
   
(Printed Name)


  (Printed Name)
Commodity Manager
  VP — Worldwide Sales
 
   
(Title)


  (Title)
Dec 13th, 2004
  January 3rd, 2005
 
   
(Date)
  (Date)

